         Case 3:20-cv-00991-JCH Document 30 Filed 10/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :       CIVIL ACTION NO.
                      PLAINTIFF                     :       3:20-cv-00991-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, YALE HEALTH                        :
                                                    :
                      DEFENDANTS                    :
                                                    :       OCTOBER 23, 2020

                    Defendants’ Notice of Compliance With Court Order

       In compliance with the Court’s Order of October 21, 2020 (Document #29), defendants

hereby give notice that litigation holds have been sent with respect to both this matter and Madej

v. Yale University, Civil Action No. 3:20-cv-00133-JCH.



                                               THE DEFENDANTS,

                                               YALE UNIVERSITY, YALE HEALTH,
                                               PATRICK M. NOONAN, HAROLD ROSE,
                                               CAROLINE HENDEL, PAUL GENECIN, AND
                                               LORRAINE SIGGINS


                                         By:                 /s/
                                               PATRICK M. NOONAN – CT00189
                                               COLLEEN NOONAN DAVIS – CT27773
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
          Case 3:20-cv-00991-JCH Document 30 Filed 10/23/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
